          Case 1:16-cv-00024-MV-LF Document 74 Filed 06/03/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


    ANGELA ACEVEDO, on Behalf of Herself and
    on Behalf of all Others Similarly Situated,

                Plaintiff,

         v.                                                        Civil Action No.
                                                                  1:16-cv-00024-MV-LF
    SOUTHWEST AIRLINES CO.,

                Defendant.


                    JOINT STATUS REPORT REGARDING MEDIATION

         Pursuant to the Court’s April 18, 2019 Order (Dkt. No. 73), Plaintiff ANGELA ACEVEDO

and Defendant SOUTHWEST AIRLINES CO. (collectively, the “Parties”), hereby notify the

Court that the Parties voluntarily engaged in mediation on May 21, 2019.                 As a result of the

mediation, and despite the fact that no class has been sought or certified in this case, the Parties

tentatively reached a class-wide settlement regarding Plaintiff’s overtime claim asserted under the

New Mexico Minimum Wage Act (“NMMWA”).1 Specifically, the Parties state that the class-

wide settlement is contingent on the Court’s approval of its confidential settlement agreement

(among other terms), which the Parties intend to file under seal. The Parties will file their joint

motion for settlement approval, and will simultaneously submit for in camera review of the

corresponding settlement documents, within fourteen (14) days of this filing.

                             [SIGNATURE BLOCK ON FOLLOWING PAGE]




1
 All other claims asserted by Plaintiff in the Litigation—including overtime and minimum wage claims under the
Fair Labor Standards Act (“FLSA”); minimum wage claims under the NMMWA; quantum meruit claims; and unjust
enrichment claims—were dismissed with prejudice by either the Court or Plaintiff.
      Case 1:16-cv-00024-MV-LF Document 74 Filed 06/03/19 Page 2 of 3




     Respectfully submitted this 3rd day of June, 2019.

FOR PLAINTIFF:                                   FOR DEFENDANT:

/s/ Don J. Foty                                  /s/ Patricia G. Griffith
Don J. Foty                                      Patricia G. Griffith
KENNEDY HODGES, LLP                              pgriffith@fordharrison.com
4409 Montrose Blvd., Suite 200                   Patrick L. Ryan
Houston, TX 77006                                pryan@fordharrison.com
713-523-0001                                     FORDHARRISON LLP
Fax: 713-523-1116                                271 17th Street, NW, Suite 1900
Email: dfoty@kennedyhodges.com                   Atlanta, GA 30363
                                                 Telephone:      404-888-3800
Daniel M. Faber                                  Facsimile:      404-888-3863
LAW OFFICE OF DANIEL FABER                       Attorneys for Defendant Southwest
4620C Jefferson Lane NE                          Admitted Pro Hac Vice
Albuquerque, NM 87109
505-830-0405
Fax: 505-830-3641                                /s/ Mia L. Kern
Email: dan@danielfaber.com                       Mia L. Kern
                                                 mlk@modrall.com
                                                 Earl E. DeBrine, Jr.
                                                 edebrine@modrall.com
                                                 MODRALL, SPERLING, ROEHL, HARRIS
                                                 & SISK, P.A.
                                                 P. O. Box 2168
                                                 Albuquerque, NM 87103
                                                 Telephone: (505) 848-1800
                                                 Local Counsel for Defendant Southwest




                                             2
         Case 1:16-cv-00024-MV-LF Document 74 Filed 06/03/19 Page 3 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


ANGELA ACEVEDO, on Behalf of Herself and
on Behalf of all Others Similarly Situated,

                Plaintiff,

        v.                                                   Civil Action No.
                                                            1:16-cv-00024-MV-LF
SOUTHWEST AIRLINES CO.,

                Defendant.


                                CERTIFICATE OF SERVICE

        I certify that on June 3, 2019, I filed a copy of the foregoing using the CM/ECF system,

which will automatically send an e-mail notification of such filing to these attorneys of record:

                                         Don J. Foty
                                    Kennedy Hodges, LLP
                                 4409 Montrose Blvd, Suite 200
                                      Houston, TX 77006
                                  dfoty@kennedyhodges.com

                                        Daniel M. Faber
                                   Law Office of Daniel Faber
                                    4620C Jefferson Lane NE
                                    Albuquerque, NM 87109
                                      dan@danielfaber.com


                                                     s/ Patricia G. Griffith
                                                     Attorney for Defendant


WSACTIVELLP:10559450.1




                                                 3
